Citation Nr: 0738992	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-09 662	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals, uterus, myomectomy for fibroids and endometriosis, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to Chapter 31 Vocational Rehabilitation and 
Employment Benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to August 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) as a merged appeal from a February 2003 Counseling 
Psychologist denial and a March 2005 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  In February 2003, the Counseling 
Psychologist denied the veteran's request for Vocational 
Rehabilitation and Employment Benefits.  The March 2005 
rating decision denied the veteran's request for a rating in 
excess of 30 percent for postoperative residuals, uterus, 
myomectomy, for fibroids and endometriosis.  The veteran has 
appealed both issues.

In August 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Chicago RO.  A 
transcript of the hearing is of record.  

The veteran has made several statements, including at her 
August 2007 hearing, indicating that she experiences numbness 
in her knees and her feet.  A September 2005 statement from 
one of her private physicians indicates that these symptoms 
are likely associated with the compression of nerve fibers 
and blood vessels by an enlarged uterus.  The Board refers 
these issues to the RO for further development.

The issue of entitlement to Chapter 31 Vocational 
Rehabilitation and Employment Benefits is  addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

The veteran's post-operative residuals, uterus, myomectomy 
for fibroids and endometriosis, is manifested by multiple 
lesions of the uterus, pelvic pain and heavy bleeding that 
are not controlled by treatment, and interference with bowel 
functions.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for post-
operative residuals, uterus, myomectomy for fibroids and 
endometriosis, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.116, Diagnostic Code 7629 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss VA's efforts to comply 
with the VCAA and implementing regulations at this juncture 
is obviated.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  These requirements have been inferred to apply to 
increased rating claims as well.  For the reasons described 
below, an increased rating is being granted and an effective 
date will ultimately be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When there is no diagnostic code specific to the disability 
for which the veteran is service-connected, the service-
connected disability is rated by analogy under a diagnostic 
code for a closely related condition that approximates the 
anatomical localization, symptomatology and functional 
impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  In the case 
at hand, the veteran's gynecological condition has been rated 
by analogy under Diagnostic Code 7629 as endometriosis.  The 
Board will therefore consider whether a higher rating can be 
granted under this code

Diagnostic Code 7629 provides that endometriosis is to be 
evaluated as 10 percent disabling where there is pelvic pain 
or heavy or irregular bleeding, requiring continuous 
treatment for control.  The current 30 percent disability 
rating is warranted when there is pelvic pain or heavy or 
irregular bleeding not controlled by treatment.  A 50 percent 
rating is warranted when there are lesions involving bowel or 
bladder confirmed by laparoscopy, pelvic pain or heavy or 
irregular bleeding not controlled by treatment, and bowel or 
bladder symptoms.

After reviewing the medical evidence of record, the Board 
believes that a 50 percent disability rating is warranted.  
The Board notes that a July 2002 MRI showed multiple small 
myomatous lesions of the uterus, all of which were not 
completely characteristic of endometriomas. There were 
multiple pelvic masses.  It was noted that other 
possibilities included mesenchymal tumor of the mesentery / 
retroperitoneum, or ovarian fibromas.  The MRI showed 
compression of the rectum and uterus by the mass, and there 
was fluid within the endometrial cavity.  The veteran's 
records reflect that she has been unable to control her 
symptoms with Motrin and Tylenol.  She has stated that her 
menstrual cycles are very heavy and painful and that part of 
the reason she became a substitute teacher was so that she 
could make herself unavailable for work on those days.  
Therefore, because the type and severity of the veteran's 
symptoms meet the 50 percent disability criteria, entitlement 
to a 50 percent disability rating is granted.  


ORDER

A 50 percent rating is granted for the service-connected 
post-operative residuals, uterus, myomectomy for fibroids and 
endometriosis, subject to the laws and regulations governing 
the payment of monetary benefits.


REMAND

At issue is whether the veteran has overcome the effects of 
her impairment of employability through employment in, or 
qualifying for employment in, an occupation consistent with 
her abilities, aptitudes, and interests.  38 U.S.C.A. § 3102; 
38 C.F.R. § 21.51.  Vocational rehabilitation notes indicate 
that the veteran found that her current employment as a 
substitute teacher worked better for her than full time 
employment because it allowed her to take time off when her 
gynecological condition was aggravated, which was usually the 
first two days of her menstrual cycle each month.  At her 
August 2007 hearing, however, the veteran testified that 
substitute teaching was not suitable employment and that she 
was living on student loan refunds.  She also noted that she 
really wanted to work in preventive medicine.

The Board does not believe that the severity of the veteran's 
current disability and the impact it has had on her 
employment are adequately reflected in the vocational 
rehabilitation evaluations that are currently on file.  In 
particular, the Board notes that the February 2003 denial 
states that the veteran had not presented evidence supporting 
her contention that her service-connected disability causes 
pain and numbness in her lower extremities, which in turn 
prevented her from pursuing gainful employment.  The Board 
notes that, since this denial, the veteran has submitted 
evidence, specifically in the form of a September 2005 
private physician's statement indicating that the veteran's 
symptoms are likely associated with the compression of nerve 
fibers and blood vessels by an enlarged uterus.  The Board 
therefore believes that the veteran's claims file should be 
referred to an appropriate examiner in order to determine the 
severity of her current disability and any impact on her 
employment.  Then, the veteran should be re-evaluated by a 
Counseling Psychologist or a Vocational Rehabilitation 
Counselor.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
sent to an examiner with the appropriate 
expertise to determine the extent and 
severity of the veteran's service-
connected and non-service connected 
disabilities and the impact of such 
disabilities on employment.  Specifically, 
the examiner should discuss the veteran's 
gynecological disability and any symptoms 
thereof.  The examiner is also asked to 
opine on the reported numbness and pain in 
the veteran's lower extremities.  In 
particular, the examiner should provide a 
medical opinion as to what physical tasks 
or job stressors the veteran should avoid.  

If physical examination of the veteran is 
necessary in order to provide the 
requested information, the veteran should 
be scheduled for a VA examination.  The 
claims folder should be made available to 
the examiner for review before any 
examination; the examiner must indicate 
that the claims folder was reviewed.  All 
tests and studies deemed necessary should 
be accomplished and clinical findings 
should be reported in detail.  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

2.  After completing any additional 
development deemed necessary, the records 
should again be referred to a Vocational 
Rehabilitation and Counseling psychologist 
for a determination regarding whether the 
veteran has an employment handicap.  If it 
is determined that an interview with the 
veteran is warranted, such an interview 
should be scheduled.  The veteran's claims 
folder as well as her vocational 
rehabilitation file should be made 
available to the psychologist for review 
in conjunction with the determination.  In 
particular, the psychologist should 
discuss whether substitute teaching is 
suitable employment for the veteran.  

3.  The appellant is advised that it is 
her responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and her representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


